gq
Case 6:20-mj-00229-JCM Document1 Filed 10/26/20 Page 1of1 L E

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

 

WACO DIVISION

UNITED STATES OF AMERICA *
* :

V. * CRIMINALNo, lW QO - 204 M1.
*

BRANDON VERDELL BRIGGS *

GOVERNMENT'S MOTION TO SEAL

 

Comes now the United States of America, by and through the United States Attorney for
the Western District of Texas, and moves this Honorable Court for an order that the Complaint,
together with all related papers and this motion, be placed under seal of the Court until the arrest
of Defendant, save for one copy to be provided to the United States Attorney's Office, to the
United States Pretrial Services Office, and to the United States Probation Office.

Respectfully submitted,

GREGG N. SOFER
United States Attorney

By: | STEPHANIE SMITH-BURRIS
Assistant United States Attorney
800 Franklin, Suite 280
Waco, TX 76701
(254) 750-1580
